Citation Nr: 1646317	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-08 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 29, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1963 to February 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the San Diego, California Department of Veterans Affairs (VA) Regional Office.

In July 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.

In May 2011 the RO granted service connection for PTSD, rated 10 percent, effective September 22, 2010.  A January 2013 rating decision granted an increased initial rating of 50 percent for PTSD, effective November 29, 2012.  The Veteran appealed the issue of an increased rating to the Board.  At the July 2015 hearing, the Veteran withdrew his appeal for a rating in excess of 50 percent since November 29, 2012, and the Board dismissed that claim in a November 2015 decision.  In that same decision the Board remanded the issue of a rating in excess of 10 percent prior to November 29, 2012.  Subsequent to the Board's remand, a May 2016 rating decision increased the rating to 50 percent for the period prior to November 29, 2012.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating prior to November 29, 2012 remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran's PTSD has not been productive of more than occupational and social impact with reduced reliability and productivity due to such symptoms as flattened affect; impairment of long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining social relationships; difficulty in adapting to stressful circumstances; nightmares; intrusive thoughts; chronic sleep impairment; avoidance of stimuli associated with the trauma; anxiety; irritability; exaggerated startle response, and hypervigilance.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not argued otherwise and, to the extent he may have, as discussed in further detail below, the Board finds no error on VA's part.

The RO's actions substantially complied with the remand instructions pursuant to the Board's November 2015 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's claim for a higher evaluation for his PTSD is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In the past, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score, which is defined by the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), as a number between zero and 100 percent that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.  See DSM-IV.

The GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)

VA had previously adopted the DSM-IV for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in 2013 (prior to August 4, 2014), the DSM-5 is not applicable to this case.

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

The Veteran's rating is now rated at 50 percent for the period on appeal.  A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  


The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

The medical evidence consists of VA treatment records, Vet Center records, a contracted VA examination report, and lay statements.

The Veteran served in the Republic of Vietnam from November 1963 to December 1964 and experienced combat action.  

During the period on appeal, which is the date of claim until November 28, 2012, the Veteran underwent a VA contracted examination in March 2011.  At the time of the examination the Veteran was 69 years old.  He reported that he last worked in September 2009 as a construction framing foreman.  He had done that for 18 years.  He stopped because of leg and ankle pain and did not return because his boss said he was too demanding.  He has been unable to find alternative employment.

The Veteran stated that he started mental health treatment at the Vet Center Outpatient Clinic in September 2010.  He has since been prescribed Prozac and Ambien.  He has never been psychiatrically hospitalized.  His mental status was approximately the same at the time of the examination as it had been the year before when he started seeking treatment.

The Veteran reported the following psychiatric complaints to the examiner: anxiety, tension and irritability with quick temper; jumpiness and easy startling; hyper alertness; insomnia with perimeter checks (which have been reduced); bad dreams of combat (which have been reduced); recurrent and intrusive thoughts of combat on occasional basis; he denied flashbacks; denied heightened anxiety and physiological reactivity when he encounters reminders of combat which he tries to avoid as possible; emotional numbness, no feelings of love for anyone; sociability is described as indifferent; he denied panic attacks but avoids crowds; depression and anhedonia without crying episodes; denied suicidal ideation; memory and concentration were appropriate to his age; appetite was normal and weight was stable; energy level was appropriate with regular exercise; alcohol use was described as three times a week and includes a wine or beer; he denied ideation with regard to danger to self or others; he denied auditory or visual hallucinations.

The Veteran reported that he was married and had been married to his current wife since 1976.  They have two children.  The veteran does not go to church or social clubs.  He said he gets along well with family.  He handles his own activities of daily living, including going to doctor's appointments and job hunting.  He does his share of housekeeping, shopping, cooking and chores.  He is able to drive.

Upon examination the examiner reported that the Veteran was prompt for his appointment.  He exhibited very good shape, grooming and bearing.  He looked and acted about 10 years younger than his stated age.  The Veteran was polite, cooperative, reliable and friendly.  Thought content was somewhat anxious, consistent with mood and circumstances.  There was no thought disorder.  The Veteran did serial seven subtractions and could remember three out of three objects.  He was well focused on the exam and attempted to answer questions promptly and appropriately.  The Veteran denied psychotic symptoms or thoughts of harming himself or others.   The Veteran was correctly oriented to time, place, person and purpose.  Intelligence was estimated to be in the normal range.  He identified the last five presidents.  Judgment and insight were intact at that time.

The examiner diagnosed PTSD and depressive disorder.  The current global assessment of functioning was 65, which the examiner noted to be "mild to moderate mental symptoms and impairment."  In conclusion, the examiner reported that Veteran "has mild to moderate mental symptoms without significant impairment in social or occupational functioning."  The examiner noted that with "continued appropriate mental health treatment, it is more likely than not that his mental symptoms will improve modestly over the next 6-12 months.  If VA job placement counselor can help him find suitable federal employment, that development alone should result in considerable reduction in his depressive symptoms."

A second VA contracted examination was conducted on November 29, 2012.  While this examination is not within the period on appeal, it is noted that the examiner reported a lower GAF score of 50.  That examiner concluded that the Veteran's PTSD resulted in "occupational and social impairment with reduced reliability and productivity."  

At that examination, the Veteran stated he and his wife went to a marriage counselor 6 years prior to the examination and he was told he might have PTSD.  He said he still "blows up at his wife."  He indicated he continues to receive counseling at the Temecula Vet center.  He stated he is learning to "cope with it".  The Veteran reported having difficulties with work relationships in the past.  He had a boss say that he could not get along with anyone.  He also said that he and his wife do not socialize because of his concerns of being followed.  The Veteran reported that he isolates himself.  The examiner noted that the Veteran suffers from anxiety, depressed mood, panic attacks that occur weekly or less often, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner suggested the Veteran would require continued therapy and mental health treatment.

Vet Center records begin in August 2010.  At that time, the Veteran explained that he needed the most help with anger and irritability.  He also reported sleep problems and hypervigilance.  He said he had few friends.  He prefers to be isolated.  He also reported being bored with retired life.  He was enrolled in a PTSD tools group at that time.

The Vet Center records continue through the appeals period.  On August 13, 2010 the Veteran's GAF was reported to be 60.  Most of these records, however, provide reports of group sessions that the Veteran participated in but do not offer relevant information that would be helpful in assessing a proper rating for the Veteran's PTSD.  On the occasions where the individual therapy notes do offer assessments the Veteran's symptoms they are not worse than those listed on either of the contracted VA examination reports.  For example, in November 2010 the Veteran was noted to have chronic low grade depression.

Also, there is a Vet Center report dated April 30, 2012 when it was noted that the Veteran reported difficulty trusting others, having sleep disturbance, anger and rage, frustration, difficulty in communicating and being understood, isolation, hypervigilance, guilt (including survivor's guilt), numbing of feelings (which he labeled 'lack of feelings'), stress, and short term memory loss.  The Veteran was described as compulsive.  The mental health provider reported that the Veteran does have difficulty trusting others, which has manifested in the group sessions in which he has been very careful about sharing information.  The Veteran has also described his quick temper in group sessions.  He has indicated that his children reported that he was distant and irritable when they were growing up.

There are also VA treatment records for the period on appeal.  The earliest relevant VA treatment record is dated in December 2010, which indicates that the Veteran was advised at the Vet Center that he may want to seek Prozac from his primary care physician to treat his mental health issues.  The first note with any mental health assessment was from the Loma Linda VA Medical Center (VAMC) when the Veteran presented in January 2011.  He reported going to the Vet Center in Temecula for group therapy.  He also indicated that he was prescribed Prozac.  He said he started feeling depressed a long time before.  He has been out of work since 2009.  The Board notes that the 2011 examiner indicated the Veteran reported that he injured his ankle, which is what precipitated his retiring.  At the Board hearing the Veteran also indicated that he had a physical disability that led to surgery and to his retiring from his job.  He started unemployment benefits and has been living on extensions to unemployment.  His wife was reported to be working and he takes care of the house.  He was noted to have an anxious mood.  The Veteran denied any psychosis.  He was diagnosed with PTSD and assigned a GAF score of 68.

He was seen again on March 24, 2011 by the same mental health provider.  The Veteran reported that he believed that the medication did take "the edge off" but he was "still moody."  He was taking Prozac and Fluoxetine.  He felt the group therapy at the Vet Center was helpful.  He did not want to come to VA for trauma groups.  He denied suicidal and homicidal ideation.  The record notes that he is able to perform all activities of daily living.  The Veteran was noted to have ongoing anger issues.  His GAF score was noted to be 70.

There is also a July 11, 2011 mental health note.  At that time the Veteran reported not seeing much of a difference in his mental health with use of medications.  He indicated that being out of work and not having anything to do make him depressed.  He reported having guilt because he lacks emotion for others who may need sympathy.  He said he had been apathetic about things since his time in service.  He denied suicidal and homicidal ideation.  His concentration was noted to vary.  He reported having nightmares once every two weeks.  The report again notes that the Veteran retired after an ankle injury a few years before.  He denied drug use and said he consumes 3-4 alcoholic drinks a week.  His appearance was clean and he was appropriately groomed.  His motor skills were normal.  His speech was normal as to rate and tone.  His eye contact was good.  His thought process was logical, linear, and goal oriented.  He denied hallucinations or delusions.  He was noted to have a GAF score of 70.  His Fluoxetine was increased.

In the fall of 2011 his symptoms were described in much the same language, except now he reported nightmares 2 to 3 times a week.  Again, his GAF score was noted to be a 70 in November 2011.

There is a VA treatment record dated July 16, 2012 that provides the same language was previous noted on the Veteran's mental health.  At that time he was assigned a GAF score of 65.

Additionally, the Veteran provided lay statements regarding his PSTD symptoms.  His daughter has written that he was there physically but not emotionally when she was growing up.  She also described the anger the Veteran would demonstrate and that he never looks or seems happy.  Several other lay statements, including from the Veteran's wife, a co-worker and an acquaintance, also described the Veteran's mental health problems.

Certainly, as a lay person, the Veteran, along with the other individuals who provided lay statements, are competent to attest to symptoms that he experiences, such as depression and irritability.  These statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran and other lay witnesses are not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's symptoms have come from treatment assessments and examination reports that have been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Veteran's VA treatment records, Vet center records, VA examination, and lay statements demonstrate that his disability picture most closely approximates a 50 percent disability rating, and no more, for his service-connected PTSD.

At the 2011 examination, the examiner reported that Veteran "has mild to moderate mental symptoms without significant impairment in social or occupational functioning."  At the 2012 examination, the examiner concluded that the Veteran's PTSD resulted in "occupational and social impairment with reduced reliability and productivity."  As outlined above, there are no VA treatment notes or Vet Center notes that would indicate a finding of worse symptoms regarding the Veteran's social and occupational functioning.

The Board acknowledges the Veteran's contentions at the hearing that the two examinations are contradictory.  While the severity described is worse in the 2012 report as to the 2011 report, even the worse symptoms do not indicate a rating higher than 50 percent is warranted.  The Board finds both examination reports adequate.  In determining a VA examination's adequacy, the Board looks at the content of the examination report and considers whether it reflects the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  See 38 C.F.R. § 4.2.  The Board finds the examination report and findings to be thorough and complete concerning the Veteran's PTSD.  Additionally, the Board notes the VA examiner specifically referenced the Veteran's reported symptoms.  Therefore, the Board finds the 2011 examination report and findings are sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds the Veteran's symptoms are consistent with the criteria for a 50 percent disability rating.  Specifically, the evidence of record demonstrates the Veteran's PTSD was productive of some impairment of anger and irritability, having a withdrawn attitude, anxiety, depressed mood, and panic attacks of once a week or less frequently.  These symptoms meet the criteria for a 50 percent disability rating.  When considered along with his symptoms of nightmares; chronic sleep impairment; avoidance of stimuli associated with the trauma; irritability; exaggerated startle response, and hypervigilance, the Board finds that the Veteran's disability picture is consistent with the rating criteria for a 50 percent disability rating.

A higher disability rating is not warranted, however, because the preponderance of the evidence does not demonstrate that the Veteran's disability picture more closely approximates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  The Veteran's symptoms are not consistent with the types and severity of those listed in the criteria for a 70 percent, or higher, disability rating.  He has always denied suicidal and homicidal ideation.  He has never reported obsessional rituals.  His speech has always been described as normal and logical.  While he has admitted to anger and irritability, there are no reports of impaired impulse control.  His orientation has always been described as normal.  His hygiene and appearance have always been appropriate.  While he does isolate, he does have effective relationships with his family members.  He has also been noted to perform appropriately with others in group therapy sessions.

Additionally, the Board notes, while the Veteran reported daily depression which may be considered to be near-continuous, the Veteran does not allege, nor does the competent evidence of record reflect, that his depression is so severe as to affect his ability to function independently, appropriately, and effectively.  Thus, his symptoms are not as severe as contemplated by the 70 percent rating criteria.  
Additionally, the competent medical evidence of record primarily describes the Veteran's symptoms at their most severe as moderate.  Thus, the Board finds that the evidence fails to establish the criteria for a higher disability rating are met.

For the foregoing reasons, the Board finds that the evidence establishes that a disability rating in excess of 50 percent prior to November 29, 2012 is not warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Other Considerations

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD has rendered impractical the application of the regular schedular standards.  Furthermore, his symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's PTSD has not required frequent inpatient care or caused marked industrial impairment beyond that addressed in the schedular rating.  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


TDIU

Lastly, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has been retired during the course of the appeal.  However, he has not asserted that it is due to PTSD and there is no evidence of unemployability due to the Veteran's service-connected PTSD.  The record shows that the Veteran retired after a physical injury.

The March 2011 VA examiner noted the Veteran worked as a foreman until he retired due to his ankle.  While the Veteran has been looking for work during the course of this appeal, he has not claimed that he cannot work due to his service-connected PTSD.  There are no medical records or any other evidence that indicate the Veteran is unemployed due to his PTSD.  Therefore, TDIU is not raised by the current record and further consideration of TDIU is not warranted.


ORDER

Entitlement to an evaluation in excess of 50 percent for service-connected PTSD prior to November 29, 2012 is denied.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


